Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1069 Filed 11/16/18 Page 1 of 21
                                                                                           1
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1                                 UNITED STATES DISTRICT COURT

  2                           FOR THE EASTERN DISTRICT OF MICHIGAN

  3                                         SOUTHERN DIVISION

  4
  5     HASKELL G. GREER, KIM R. GREER
        ASHLEY GREER, CATERA B. GREER,
  6     KAILAA GREER, and ALEXANDER J.
        LAWRENCE,
  7
                              Plaintiffs,                 Case No. 15-12444
  8
               -vs-                                       Detroit, Michigan
  9
 10     CITY OF HIGHLAND PARK, a Municipal
        Corporation, HIGHLAND PARK POLICE
 11     DEPARTMENT, CHIEF KEVIN CONEY,
        SERGEANT RONALD DUPUIS II,
 12     WILLIAM MELENDEZ, BRIAN SHAFER,
        ERIC TAYLOR, CHARLES GARDNER,
 13     JEREMIAH HALL, JAMES MCMAHON,
        HOLLIS SMITH, ALLISON ASKIA,
 14     CHRISTOPHER ZEULLIG, TYRELL WHITE,
        and HEATHER HOLCOMBE,                             August 29, 2018
 15
                         Defendants.
 16     _______________________________/

 17
                       TRANSCRIPT OF SETTLEMENT CONFERENCE HEARING
 18
                        BEFORE THE HONORABLE ELIZABETH A. STAFFORD
 19
                       UNITED STATES DISTRICT COURT MAGISTRATE JUDGE
 20
 21
        APPEARANCES:
 22

 23     For the Plaintiffs:                            Jeffrey T. Stewart
                                                       Seikaly Stewart & Bennett P.C.
 24                                                    30445 Northwestern Highway, Suite 250
                                                       Farmington Hills, MI 48334
 25




                               JANICE COLEMAN, CSR 1095, RPR
                              OFFICIAL FEDERAL COURT REPORTER
                                         (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1070 Filed 11/16/18 Page 2 of 21
                                                                                       2
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     APPEARANCES CONTINUED:

  2

  3     For the Defendants:                       James W. McGinnis
                                                  985 E. Jefferson Avenue, Suite 100
  4                                               Detroit, MI 48207

  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23              TRANSCRIPT PRODUCED FROM DIGITAL VOICE RECORDING
                    TRANSCRIBER NOT PRESENT AT LIVE PROCEEDINGS
 24
 25




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1071 Filed 11/16/18 Page 3 of 21
                                                                                 3
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1                       Detroit, Michigan

  2                        Wednesday, August 29, 2018

  3                        (At about 12:57 p.m.)

  4                                           ----

  5                                (Call to Order of the Court)
  6                  THE CLERK OF THE COURT: The Court calls case number
  7     15-12444, Haskell G. Greer, et al versus City of Highland Park,
  8     et al.    Counsel, please state your appearances.
  9                  MR. STEWART:     Good afternoon, Your Honor.      Jeffrey
 10     Stewart appearing on behalf of Plaintiffs.
 11                  MR. McGINNIS:     May it please the Court.      James
 12     McGinnis appearing on behalf of Defendants.
 13                  THE COURT: Good afternoon.          Mr. McGinnis, who is here
 14     with you today?
 15                  MR. McGINNIS:     Your Honor, I have with me today Miss
 16     Kathy Square who's the City Administrator for the City of
 17     Highland Park and she has authority to enter into a Settlement
 18     Agreement.
 19                  THE COURT: Thank you. Mr. Stewart, who is with you
 20     today?
 21                  MR. STEWART:     With me today is Mr. Haskell Greer.
 22                  THE COURT: Speak into the microphone please because
 23     this is being recorded.
 24                  MR. STEWART:     Mr. Haskell Greer is here on behalf of
 25     everyone on the Plaintiff's side of the caption with the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1072 Filed 11/16/18 Page 4 of 21
                                                                                 4
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     exception of Alexander Lawrence who is here personally for his
  2     own interests. However, the Agreement that we have been
  3     discussing has included both of them, so it's inclusive of all
  4     Plaintiffs.
  5                 THE COURT: And Mr. Greer has settlement authority on
  6     behalf of the other Plaintiffs other than Mr. Lawrence?
  7                 MR. STEWART:     He does, Your Honor.      That would
  8     include the minor child with the caveat that I expressed to the
  9     Court off the record and that is that any minor settlement must
 10     ultimately have Court approval.        But as far as it goes, he has
 11     authority as Kailaa's father to make the overall deal and what
 12     we will need Court approval on will be allocation from the
 13     total net proceeds to the minor.
 14                 THE COURT: Okay.     The parties have been involved in
 15     settlement discussions since about 10 a.m. this morning with
 16     the assistance of the Court, is that true?
 17                 MR. STEWART:     It is, Your Honor.
 18                 THE COURT: Have the parties arrived at a settlement?
 19                 MR. STEWART:     We believe we have, Your Honor.
 20                 THE COURT: Who will placing the settlement, the terms
 21     of the settlement on the record?
 22                 MR. STEWART:     Mr. McGinnis will do that.
 23                 MR. McGINNIS:     Again, Your Honor, James McGinnis on
 24     behalf of the Defendants.       We've negotiated a settlement with
 25     the Plaintiffs.     The terms of the settlement are as follows:




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1073 Filed 11/16/18 Page 5 of 21
                                                                                   5
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1           The lump sum or the total sum --excuse me -- is $110,000.
  2     That sum will be paid over three installments.           The installment
  3     dates, due dates are October the 15th, 2018, February 15th of
  4     2019 and May the 15th of 2019.
  5           As the Court is well aware that this settlement is entered
  6     into on behalf of the City of Highland Park, a municipality and
  7     only the City Council can bind the municipality to a contract,
  8     so that this Settlement is subject to Council approval.             Miss
  9     Kathy Square is with me today.        She has authorized me on behalf
 10     of the City to enter into this Agreement.          It's our
 11     understanding that the Council will meet some time in September
 12     and we would then get word of whether or not they have approved
 13     the Settlement.
 14           We will enter into a Release and Settlement Agreement with
 15     the Plaintiff which will incorporate the terms of the
 16     settlement as put on the record.
 17           The matter will be dismissed pursuant to the Settlement
 18     Agreement, with the Plaintiff having the right to come back
 19     before the Court and reopen the case should the -- there be a
 20     breach of the Agreement, and the Court would reserve the right
 21     to enforce the terms of the Agreement.
 22                 THE COURT:    Mr. Stewart, are those the terms that you
 23     understand?
 24                 MR. STEWART:     As far as they go, yes, Your Honor.
 25     I'm not in disagreement with anything that Mr. McGinnis has




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1074 Filed 11/16/18 Page 6 of 21
                                                                                  6
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     said, but I would like to add some clarification on a couple of
  2     points.
  3                  THE COURT:   Okay.
  4                  MR. STEWART:    One is that in the event of a breach,
  5     the understanding is that the Plaintiff would have the option
  6     of simply enforcing the Agreement according to its terms or
  7     reinstating the case with Statutes of Limitations have been
  8     tolled in the interim.       The Release Agreement would have to be
  9     subject within its own terms; that's saying that if there's a
 10     breach, then the parties agree to set aside the Release and
 11     allow the case to be reinstated in its entirety.            The overall
 12     objective of this is to provide protection to the individual
 13     Defendants by having them included in the settlement and the
 14     release, but also preserve the Plaintiffs' rights against all
 15     Defendants in the event the City was unable or unwilling to
 16     live up to its obligations.
 17           The other clarification I would add is that -- and as the
 18     Court knows, the minor child has to have Court approval of the
 19     amount of money that goes to that child.          We are unclear in our
 20     own minds because this is a Federal Court matter, not a State
 21     Court matter, I don't know whether we will seek approval from
 22     this Court for that or whether we'll seek it from the Oakland
 23     County Probate Court, but we will need approval from someone
 24     for the amount of the money that is going to be allocated to
 25     the child.    That in turn will require a conservatorship.           We




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1075 Filed 11/16/18 Page 7 of 21
                                                                                  7
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     are not trying to make this Settlement conditioned on any of
  2     that.    That will all happen some way or the other.          So we are
  3     entering into the settlement in good faith today, but I
  4     indicate to the Court that the minor's portion will be subject
  5     to Court approval.
  6                 THE COURT: Thank you.      Mr. McGinnis.
  7                 MR. McGINNIS:     In my mind that presents somewhat of a
  8     problem, Your Honor, because if Highland Park were to approve
  9     this Settlement and pay out -- make two payments and default on
 10     the third payment, then Plaintiff would have the option of
 11     keeping the two payments, reopening the case and suing the
 12     present Defendants and it's unclear to me should that occur
 13     what would happen to the two payments already made, which is
 14     why I believe that the Court would reserve the power to enforce
 15     the terms of the Settlement and require Highland Park to make
 16     the third payment as opposed to giving Plaintiff another bite
 17     at the apple in terms of using the money that Highland Park has
 18     paid to pursue a Judgment against it, so --
 19                 THE COURT: I will say, Mr. McGinnis, this is a new
 20     interpretation of our discussion that I didn't anticipate.
 21     What I understood was that the dismissal -- that the parties
 22     would enter into dismissal, but if Highland           Park did not
 23     fulfill its obligations under the Agreement, that the
 24     Plaintiffs would retain the right to reopen the case and
 25     frankly, it's not something -- you're talking about a partial




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1076 Filed 11/16/18 Page 8 of 21
                                                                                     8
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     payment has been made.       I also heard Mr. Stewart say that the
  2     options would be whether to enforce -- seek enforcement of the
  3     settlement amount or to reopen the case.          If it's a matter of
  4     forcing Highland Park to pay the balance --
  5                 MR. McGINNIS:     (Interjecting) We have no problem --
  6                 THE COURT: (Interjecting) I think that's something
  7     that -- I think the usual terminology is that the Court retains
  8     jurisdiction to enforce the Judgment.         I think, Mr. Stewart,
  9     that that is what you were saying.
 10                 MR. STEWART:     Well, Your Honor, if the Court recalls
 11     what we were concerned about is this, and I'm not suggesting
 12     that anybody in this room is not acting in good faith.             I'm
 13     sure that when Mr. McGinnis says here is what he intend to do
 14     and Miss Square is there and ready to agree to that, that's
 15     what they believe and I'm not challenging that.           Circumstances
 16     can change.
 17           Let's suppose for a moment that before the final payment
 18     was made, that the City of Highland Park was perhaps forced
 19     into bankruptcy without its (Inaudible) or did use (Inaudible).
 20     I don't know that this Court would have the power to disregard
 21     that bankruptcy and make the City make that final payment.               I
 22     think jurisdiction would be in the Bankruptcy Court at that
 23     point and there wouldn't be a thing anybody could do about it.
 24           What we could do under what I thought was the arrangement
 25     that the Court discussed with us was have the option of saying




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1077 Filed 11/16/18 Page 9 of 21
                                                                                 9
              HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


  1     fine, then we will reopen the case because the individuals will
  2     otherwise have gotten an unconditional release today and our
  3     best case is against the individuals -- we're giving that up.
  4                 THE COURT:    Mr. Stewart, if that happened wouldn't
  5     the litigation go before the Bankruptcy Court anyway?
  6                 MR. STEWART:     Not as to the individuals. Oh, no.
  7                 THE COURT: I think so.       You're saying as to the
  8     individual Defendants, individual officers.
  9                 MR. STEWART:     Correct.    So if what Mr. McGinnis is
 10     saying is that just for making the         --
 11                 THE COURT: (Interjecting) So you think that they
 12     would sever the case?       Because I mean Highland Park is a party.
 13     So to the extent that Highland Park is a party, you think that
 14     the litigation against Highland Park would go to bankruptcy,
 15     but the litigation against individual officers would stay in
 16     this court?
 17                 MR. STEWART: It might, and the worst thing that could
 18     happen is that somebody could say, Mr. Stewart, take your
 19     choice. If you're going -- (Tape blank) Try to have your cake
 20     and eat it to and have your claim against the City and against
 21     the individuals, then you're going to do it in one court.
 22     Maybe it's going to be bankruptcy; maybe it's going to be here.
 23     At least then we have the option of saying fine, Highland Park
 24     is in bankruptcy, we have gotten a couple of payments from
 25     them, we'll dismiss them and just go to trial against the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1078 Filed 11/16/18 Page 10 of 21
                                                                                   10
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     individuals.    But what I worry about is that I think that Mr.
   2     McGinnis is saying that just by making a promise today without
   3     dime one being paid, just by making the promise he's buying an
   4     unconditional irrevocable release --
   5                 THE COURT: (Interjecting)       That is absolutely not
   6     what he said and I asked him about that and he said that was
   7     not his intention.     His intention was that if Highland Park
   8     does not fulfill its end of the bargain, then the case would be
   9     able to be reopened against all of the Defendants.
  10           What I'm hearing the new wrinkle is if Highland Park has
  11     made two payments but not a third, then what happens?            That's
  12     what I'm hearing.     But I specifically asked Mr. McGinnis
  13     whether he was saying by entering into this Agreement this was
  14     a release of all of the officers and that if they didn't pay,
  15     that there would be no recourse against the officers, and Mr.
  16     McGinnis said to me no, his understanding would be that the
  17     case would be allowed to be reopened period against all of the
  18     Defendants.    Mr. McGinnis, is that accurate?
  19                 MR. McGINNIS: I thought, Your Honor, that if there
  20     are two payments made --
  21                 THE COURT: (Interjecting) I'm not talking -- now like
  22     I said, this is a new wrinkle.        I'm just trying to -- we had a
  23     discussion about if Highland Park did not pay whether entering
  24     into this Agreement would release the officers, and you said
  25     no, that's not what you intended.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1079 Filed 11/16/18 Page 11 of 21
                                                                                   11
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. McGINNIS:    No.
   2                 THE COURT: If the case is reopened, it would be
   3     reopened against all the Defendants.         Is that accurate?
   4                 MR. McGINNIS:    That is correct, but reopened to
   5     enforce the settlement, not carte blanche to pursue all claims
   6     against all individuals.       That we have a Settlement Agreement
   7     of $110,000.    If they're paid 70 or $80,000, then their
   8     collection against the City or against the officers, et cetera
   9     would only be for that third amount that everybody -- all of
  10     the Defendants would get credit for the two payments made and
  11     the recovery would be the settlement amount.            What I hear Mr.
  12     Stewart saying is that it is reopened and          --
  13                 THE COURT: (Interjecting) Okay, let me ask you this.
  14     If, if -- under the terms of the Settlement if Mr. Stewart has
  15     to reopen the case to enforce the Settlement, is it your
  16     position that he could only enforce that against the City of
  17     Highland Park or he could enforce it against any Defendant?
  18                 MR. McGINNIS:    It's a global Settlement, so I presume
  19     --
  20                 THE COURT: (Interjecting) Is what --
  21                 MR. McGINNIS:    -- It would be against all of the
  22     Defendants.
  23                 THE COURT: So -- okay.      That's what I'm trying to
  24     figure out.
  25                 MR. McGINNIS:    Yes.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1080 Filed 11/16/18 Page 12 of 21
                                                                                       12
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                  THE COURT:    Mr. Stewart, do you understand that?           So
   2     if the case has to be reopened to enforce the Settlement, then
   3     you could enforce the Settlement against the individual
   4     officers as well as the City of Highland Park.
   5                  MR. STEWART:    That had not been my thought, but I
   6     think that that's something that I'll just need a split second
   7     to get my clients to agree to.        Let me make sure I understand
   8     what this would be.       Ultimately what we're agreeing to is the
   9     equivalent of a joint and several settlement in Judgment.                We
  10     won't enter it as a Judgment because we'll enter it as a
  11     settlement, right?     But if we have to reinstate the case, then
  12     my understanding is we would then be entitled to enter a
  13     Judgment for the balance remaining, giving full credit for
  14     payments that have already been received, but we can enforce
  15     that Judgment against any and all Defendants jointly and
  16     severally.    That I can recommend to Mr. Greer.
  17                  THE COURT: Really to be honest with you, I mean
  18     that's a typical settlement.       So you can certainly talk to Mr.
  19     Greer and Mr. Lawrence about it, but that is -- that would be
  20     the general -- that would make the settlement a typical
  21     settlement.
  22                  MR. STEWART:    Let me just step back.      Yes, Your
  23     Honor, that would be our understanding; that if there were a
  24     default we could reopen for the purpose of collecting the
  25     difference between what was promised to be paid and what has




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1081 Filed 11/16/18 Page 13 of 21
                                                                                  13
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     been paid and we could enforce against any and all Defendants
   2     jointly and severally.
   3                 THE COURT:    Mr. McGinnis.
   4                 MR. McGINNIS:    That's my understanding.
   5                 THE COURT: Okay, thank you.        Are there any other
   6     terms of the Agreement that need to be placed on the record?
   7                 MR. STEWART:    Only one, Your Honor.      Mr. McGinnis did
   8     point out to me that things happen sometimes with Council.
   9                 THE CLERK OF THE COURT:      Would you speak closer to
  10     the mic?
  11                 MR. STEWART:    I have agreed on behalf of the
  12     Plaintiffs that such a delay would not itself be a breach of
  13     our Agreement provided that once it was approved we're on the
  14     original schedule of October, February and May.
  15                 THE COURT: Okay.     Mr. McGinnis.
  16                 MR. McGINNIS:    Correct.
  17                 THE COURT: All right.      Okay.   Mr. Greer, will you
  18     approach the microphone please?        Did you take part in the
  19     settlement negotiations today?
  20                 MR. GREER:    Yes, I did.
  21                 THE COURT: Did you hear the Court explain the
  22     possible outcomes of going forward with the litigation and not
  23     settling, which would include you possibly getting a big award
  24     from a jury, getting a little award from a jury or getting a no
  25     cause from a jury?




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1082 Filed 11/16/18 Page 14 of 21
                                                                                  14
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. GREER:    Yes.
   2                 THE COURT: And we talked about the possibility that
   3     litigation could linger for years if you did not agree to the
   4     settlement?
   5                 MR. GREER:    Yes.
   6                 THE COURT: Having waived all of the considerations
   7     and including the possible outcomes, is it your decision to
   8     agree to the settlement that you heard discussed on the record
   9     today?
  10                 MR. GREER:    Yes.   Yes, it is.
  11                 THE COURT: Are you satisfied with the representation
  12     that Mr. Stewart has provided you?
  13                 MR. GREER:    Yes, I am.
  14                 THE COURT: Do you understand that by agreeing to this
  15     settlement you are agreeing to a dismissal of your Complaint
  16     against the Defendants with prejudice, meaning that you could
  17     not bring the same Complaint or any claims arising out of the
  18     same event in another case?
  19                 MR. GREER: Yes, that's correct.
  20                 THE COURT:    Mr. Stewart, do you have other questions?
  21                 MR. STEWART:    We also have Mr. Lawrence.
  22                 THE COURT:    I understand.     I'm just trying to finish
  23     with Mr. Greer.     Mr. McGinnis, do you have questions?
  24                 MR. McGINNIS:    I would just ask whether or not you
  25     have discussed this case and your settlement posture with your




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1083 Filed 11/16/18 Page 15 of 21
                                                                                  15
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     wife and your children?
   2                 MR. GREER:    No, not as of yet.      Me and my wife, we
   3     have discussed anything future possibilities, but nothing that
   4     -- nothing concrete.
   5                 MR. McGINNIS:    I know you haven't discussed the terms
   6     of it because we just arrived at the terms, but have they
   7     authorized you to enter into a settlement on their behalf?
   8                 MR. GREER:    Yes, they have.
   9                 THE COURT: And you represent to the Court that you've
  10     been authorized and you stand before the Court representing
  11     yourself and your family relative to this settlement?
  12                 MR. GREER:    Yes, that's correct.
  13                 MR. McGINNIS:    I have nothing further.
  14                 THE COURT: Thank you.      Mr. Lawrence, will you come
  15     forward please?     Mr. Lawrence, did you also take part in the
  16     settlement negotiations today?
  17                 MR. LAWRENCE:    Yes, Your Honor.
  18                 THE COURT: Did you hear about the possible outcomes
  19     if you did not agree to the settlement?
  20                 MR. LAWRENCE:    Yes, Your Honor.
  21                 THE COURT: Having weighed all those considerations,
  22     is it your decision to agree to the settlement that you heard
  23     described in the record today?
  24                 MR. LAWRENCE:    Yes, Your Honor.
  25                 THE COURT: Are you satisfied with the representation




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1084 Filed 11/16/18 Page 16 of 21
                                                                                  16
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     of Mr. Stewart?
   2                 MR. LAWRENCE:    Yes, Your Honor.
   3                 THE COURT: And do you understand that by agreeing to
   4     this settlement any claim that you have brought against the
   5     City of Highland Park and the police officers will end any
   6     claim that you could have brought out of the same event that
   7     led to you participating in this Complaint, you're agreeing to
   8     dismiss that with prejudice?
   9                 MR. LAWRENCE:    Yes, Your Honor.
  10                 THE COURT:    Mr. Stewart, any other questions?
  11                 MR. STEWART:    Mr. Lawrence, do you understand that
  12     the allocation of the settlement proceeds will be used
  13     (Inaudible -- too far away from microphone).          Do you understand
  14     ordinarily family members are able every once in a while
  15     (Inaudible).    Do you understand if that happens (Inaudible)
  16                 MR. LAWRENCE:    Yes.
  17                 THE CLERK OF THE COURT:      Mr. Stewart, can you move a
  18     little closer?
  19                 MR. STEWART:    -- Who is entitled to what out of the
  20     settlement can make a binding decision, if the family
  21     (Inaudible).
  22                 MR. LAWRENCE:    Yes.
  23                 MR. STEWART:    Your Honor, I've dealt with this family
  24     a couple years.     I would be shocked (Inaudible)
  25                 THE COURT: Thank you.      Mr. McGinnis, do you have some




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1085 Filed 11/16/18 Page 17 of 21
                                                                                  17
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     questions?
   2                  MR. McGINNIS:   Yes.    Mr. Lawrence, you appreciate
   3     that this is a settlement between you, the City of Highland
   4     Park and these Highland Park police officers?
   5                  MR. LAWRENCE:   Yes.
   6                  THE COURT: And there's been no allocation of an
   7     amount to you specifically and should you have a disagreement
   8     with your family, you can't come back against the City of
   9     Highland Park or any of these police officers?
  10                  MR. LAWRENCE:   Yes.
  11                  MR. McGINNIS:   That this is a complete and final
  12     settlement subject to the limitations we put on the record
  13     between you, the City of Highland Park and these police
  14     officers?
  15                  MR. LAWRENCE:   Yes.
  16                  MR. McGINNIS:   That's all.
  17                  THE COURT: Thank you.
  18                  MR. STEWART:    Your Honor, does the Court have any
  19     requirement as to how quickly we can (Inaudible).           Perhaps we
  20     should have on the record who will take the first shot at
  21     (Inaudible).
  22                  THE COURT:   Let me first ask, Mr. Greer.       Thank you,
  23     Mr. Lawrence.     Mr. Greer, I just want to make sure that it's on
  24     the record.    Do you also agree that if there are any disputes
  25     among your family members regarding the allocation of the




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1086 Filed 11/16/18 Page 18 of 21
                                                                                  18
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     settlement proceeds, that the Court will have the authority to
   2     make that decision?
   3                 MR. LAWRENCE:    Oh, of course.
   4                 THE COURT: Thank you.      And Miss Square.
   5                 MS. SQUARE: Yes, Your Honor.
   6                 THE COURT: Did you participate in the settlement
   7     discussions today?
   8                 MS. SQUARE: Yes, I did.
   9                 THE COURT: And you also heard about the different
  10     outcomes that could occur if this case went forward to trial?
  11                 MS. SQUARE: Yes, Your Honor.
  12                 THE COURT: With all of those considerations in mind,
  13     did you agree to approve the total settlement for 110,000 with
  14     the three installments that have been discussed in the other
  15     terms?
  16                 MS. SQUARE: Yes.
  17                 THE COURT: Are you satisfied with the representation
  18     of Mr. McGinnis?
  19                 MS. SQUARE: I am.
  20                 THE COURT: Thank you.
  21                 MS. SQUARE: Thank you, Your Honor.
  22                 THE COURT: So Mr. Stewart and Mr. McGinnis, have you
  23     talked about who would be responsible for the initial draft of
  24     the Settlement Agreement?
  25                 MR. McGINNIS:    We have not.     I will take the




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1087 Filed 11/16/18 Page 19 of 21
                                                                                  19
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     responsibility of getting it to Mr. Stewart by Friday.
   2                 MR. STEWART:    That's agreeable.
   3                 THE COURT: I do want to make a record of what I told
   4     both of you.    There are some outstanding matters that might
   5     need Court involvement.      At this juncture, I don't have
   6     jurisdiction to consider those.        They will go to Judge Levy and
   7     certainly I'm not trying to discourage you from taking those
   8     matters to Judge Levy.      If you wanted me to have the
   9     jurisdiction to address those, then I would need both parties
  10     to provide a Consent to Judge Levy to me entering final
  11     Judgment.    But again, that's a decision for all of you -- for
  12     you all to make, not for me.
  13                 MR. STEWART:    Understood, but I have had an
  14     opportunity to consider this matter and for the Plaintiffs we
  15     would be happy to have either Your Honor or Judge Levy handle
  16     it, whichever the City is willing to agree to and it's somewhat
  17     more convenient for the parties I know if the Court is doing it
  18     because you're here, Judge Levy is in Ann Arbor, but I have no
  19     preference.    Mr. McGinnis, if you prefer to have Judge Levy,
  20     that's fine.
  21                 MR. McGINNIS:    I would have no problem with this
  22     Court handling that matter, Judge.
  23                 THE COURT: There are consent forms that you can get
  24     from the Court's Internet.       That would have to be presented to
  25     Judge Levy and Judge Levy would have to sign off on it.




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1088 Filed 11/16/18 Page 20 of 21
                                                                                  20
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1                 MR. McGINNIS:     Yes, Your Honor.
   2                 THE COURT: All right.      Anything else before we close
   3     the record today?
   4                 MR. STEWART:      I want to thank the Court for its
   5     efforts today.     I don't know that we would have reached an
   6     agreement without the help and participation of the Court.
   7                 THE COURT: Well, I thank all of you.
   8                 MR. McGINNIS:     Thank you, Your Honor.      I appreciate
   9     your effort.
  10                 THE COURT: Thank you.      Have a good afternoon.
  11                 THE CLERK OF THE COURT:        All rise.   Court is in
  12     recess.

  13                    (Proceedings adjourned at about 1:22 p.m.)
  14                                        - - -

  15                         COURT REPORTER'S CERTIFICATION
  16
  17     STATE OF MICHIGAN)
  18                         )   SS.
  19     COUNTY OF WAYNE     )
  20
  21          I, Janice Coleman, Federal Official Court Reporter, in and
  22     for the United States District Court for the Eastern District
  23     of Michigan, do hereby certify that pursuant to Section 753,
  24     Title 28, United States Code, that the foregoing is a true and
  25     correct transcript of the digital sound recording, transcribed




                           JANICE COLEMAN, CSR 1095, RPR
                          OFFICIAL FEDERAL COURT REPORTER
                                     (313) 234-2611
Case 5:15-cv-12444-JEL-EAS ECF No. 77, PageID.1089 Filed 11/16/18 Page 21 of 21
                                                                                  21
               HASKELL GREER, et al v. CITY OF HIGHLAND PARK, et al


   1     to the best of my ability, which was held in this matter and
   2     that the transcript page format is in conformance with the
   3     regulations of the Judicial Conference of the United States.
   4                              /S/ JANICE COLEMAN
   5                              JANICE COLEMAN, CSR NO. 1095, RPR
   6                              FEDERAL OFFICIAL COURT REPORTER
   7
   8     DATED:   October 25,     2018
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25




                          JANICE COLEMAN, CSR 1095, RPR
                         OFFICIAL FEDERAL COURT REPORTER
                                    (313) 234-2611
